DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnetic elements for retaining the fence post in the cradle”, as recited in Claims 6 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
The “post driving unit operable to drive a fence post into the ground”, as recited in Claims 1 and 14;
The “assembly for moving each fence post in turn outwardly”, as recited in Claims 1 and 14;
The “extendible member that is operable to move the fence post to the extended position”, as recited in Claims 2, 7, 15, and 20;
 The “magnetic elements for retaining the fence post in the cradle”, as recited in Claims 6 and 19;
The “elongated elements interconnecting the upper and lower elements”, as recited in Claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19-20, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “An apparatus for driving fence posts into the ground, the apparatus comprising: 
a post driving unit operable to drive a fence post into the ground; 
a cassette for storing a plurality of fence posts that is rotatable about a vertical axis to move each fence post in turn to a retracted position in relation to the post driving unit; and 
an assembly for moving each fence post in turn outwardly from the retracted position to an extended position in which the fence post is aligned with the post driving unit and can be driven into the ground.”
Claim 14 also recites the same limitation directed to the “post driving unit”.  The claim limitation “post driving unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure of any particular structure, either explicitly or inherently to perform “driv[ing] the fence post into the ground”.  The are no components identified that form the post driving unit, nor any examples of commercially available post driving units.  The only detail that can be discerned from the disclosure is from Figs. 1-2, which shows the post driving unit as being a cylindrical object that may or may not be connected to the cassette. Therefore, Claims 1 and 14 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 6 and 19 each recite, “wherein the cradle comprises magnetic elements for retaining the fence post in the cradle”.   The claim limitation “magnetic elements” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is absolutely no disclosure directed to the magnetic elements other than to state that these “magnetic elements improve the contact between the extendible member and the fence post and more stable retain the fence post 22 in the cradle 20 when the latter is driven to the group” (see P5, L31-34 of the present Specification).  Moreover, while there is a valid argument that the word “element” is being used as a nonce word (because the claims also recite “elongated elements”), it is unclear Claims 6 and 19 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The same remedies that Applicant may take as described above for Claims 1 and 14 are also available for Claims 6 and 19.  
Claim 12 recites, “The apparatus of claim 10 wherein each recess includes a formation, for example in the form of a centered tooth for orienting the post in the recess.”  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim 19 recites, “The method of claim 4 wherein the cradle comprises magnetic elements for retaining the fence post in the cradle.”  Claim 19 is indefinite because it is directed to method however, Claim 4 is directed to an apparatus.

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1-2, 4-5, 7-15, 20, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voichoskie et al., US 7,004,262 (cited by Applicant).
With regard to Claims 1 and 14, Voichoskie discloses an apparatus and method for driving fence posts into the ground (10, Figs. 1-14, C3, L25 – C6, L47) the apparatus comprising: 
a post driving unit (52, Figs. 1, 6-7) operable to drive a fence post (91) into the ground (C4, L43 –C5, L26); 
a cassette (58, Figs. 1, 6-7, 12-14, C4, L14-42) for storing a plurality of fence posts (91) that is rotatable about a vertical axis (the axis passing vertically through 72, 74, as shown in Figs. 6-7) to move each fence post in turn to a retracted position in relation to the post driving unit (the retracted position being in any of the recesses (84) that are not aligned with the post drill assembly (92) as shown in Figs. 6-8, 14); and 
an assembly (107, 108, 110, 112, 114, 116, Figs. 10, 11, C4, 66 – C5, L26) for moving each fence post in turn outwardly from the retracted position to an extended position in which the fence post is aligned with the post driving unit and can be driven into the ground (Figs. 12-13, C5, L45 – C6, L45).
With regard to Claims 2 and 15, Voichoskie discloses wherein the assembly comprises an extendible member (108, 110, 112) that is operable to move the fence post to the extended position (Figs. 8-11, C6, L17-34).
With regard to Claims 4-5, Voichoskie discloses wherein the extendible member comprises a cradle (114, 116, Figs. 10-11) in the form of a channel member that includes a web and two sides for receiving and supporting the fence post (Fig. 11) for supporting the fence post in an upright position.
With regard to Claims 7 and 20, Voichoskie discloses wherein the assembly further comprises an actuator (110, 112) for moving the extendible member between the retracted position and the extended position.
With regard to Claims 8-9, Voichoskie discloses wherein the actuator (110, 112) is motor driven and the actuator is a piston-cylinder assembly (C5, L27-33).
With regard to Claims 10 and 23, Voichoskie discloses wherein the cassette (58) comprises a frame (60) with upper and lower vertically aligned elements (78, 76) that are circular and have recesses (84) for receiving and supporting the fence posts, with the recesses being formed in an outer perimeter of each element at spaced intervals around the circumference of the element (Fig. 14).
With regard to Claim 11, Voichoskie discloses wherein the frame further comprises elongated elements (66) interconnecting the upper and lower elements (Figs. 6-7).
With regard to Claim 12, Voichoskie discloses wherein each recess includes a formation, for example in the form of a centered tooth for orienting the post in the recess (Fig. 14).
With regard to Claims 13 and 26, Voichoskie discloses a motor (99) operable to rotate the cassette around the vertical axis (Figs. 8-9, C5, L27-33, C6, L17-25). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter, US 8,857,080.  While Voichoskie discloses an actuator for moving the extendible member, Voichoskie fails to teach the use of a scissor action to achieve the extension and retraction of the extendible member.  Sutter discloses a material handling device (front end loader 10, Figs. 1-8, C2, L34 – C4, L29) that includes an ejector plate (35, Figs. 2-5) that is extendible and retractable by a scissor action (50, C2, L51 – C3, L18).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Voichoskie to include a scissor action/mechanism for extending the extendible member because these types of actuators were well known and often used before the effective filing date of Applicant’s invention, and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results. One reasons to use a scissor action/mechanism is that is allows the movable object to be compressed into a small space when retracted while allowing for a large range of motion of the movable object, as shown by Sutter (Figs. 2-4).  Other examples of a scissor action/mechanism used to extend an object are shown in US 4,130,178, US 6,588,568, US 7,308,973, and US 2008/0184502. 
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Voichoskie.  While Voichoskie discloses the use of magnetic elements (88, Fig. 14) to hold the post in the recesses of the cassette, Voichoskie fails to teach the use of magnetic elements in the extendible member cradle.  It would have been obvious to one of ordinary skill in the art to modify Voichoskie’s extendible member to include magnetic elements because it would provide an additional degree of safety in holding the post in the cradle (i.e., in addition to the clamping arms (114, 116), or as an alternative to the clamping arms, which would be simpler in construction and operation than the clamping arms. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See  US 4,130,178, US 6,588,568, US 7,308,973, and US 2008/0184502 for different types of scissor actions/mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652